DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 7/12/2021 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2021.

Information Disclosure Statement
The information disclosure statements filed 1/15/2019 and 9/14/2021 have been considered and made of record.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15, line 2, “wherein the  is moved or released” appears to be incomplete.  It appears that “reagent fluid” should be inserted between “the” and “is”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tracking element” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820).

While the reference of Bodlaender et al. discloses that the temperature sensor and microcontroller are configured to prevent the device to be used if outside a temperature limit range, the reference fails to specifically state that “the temperature sensor and microcontroller are configured to monitor the temperature from a time of manufacturing of the device until a time of end-use of the device” and “the microcontroller is configured to render the device unusable if the microcontroller determines that the measured temperature crosses the temperature limit”.
The reference of Bodlaender et al. does discuss the degradation of the reagents over time and includes a timer (25) which interacts with the microprocessor to disable the device is degradation times have been reached which include monitoring the time between manufacture and use of the device (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).
The reference of Macvittie et al. discloses that it is known in the art to monitor the environmental conditions of stored articles to be dispensed or used and include the use of temperature/humidity sensor (402) to determine if the article is exposed to extreme ambient conditions during transport or storage and render the article unusable if extreme conditions are detected (¶[0040]).

With respect to claim 2, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.
	With respect to claim 6, the device can include a humidity sensor (page 14, lines 12-19).  Also see the discussion above with respect to the temperature and microprocessor.
With respect to claim 7, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.
	With respect to claim 8, the device can include a tracking element (timer)(25) to track elapsed time and the microcontroller is configured to render the device unusable if an exceeded time is reached (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).
	With respect to claims 9 and 11, the device includes a non-volatile memory (10) that is structurally capable of storing the data required of claims 9 or 11.
	With respect to claim 10, the device can include a display (38)(26).  The reference of Macvittie et al. discloses that the use of an LCD display (¶[0038]) would have been obvious to 
	With respect to claims 12-14, the device can include antenna-based wireless transmitter; an optical and/or infra-red wireless transmitter and/or electrical connectors configured to transmit results to a remote system (page 11, lines 11-28).
	With respect to claim 17, while the reference of Bodlaender et al. discloses that the device can be used on any number of samples to detect any number of analytes (page 8, lines 8-25) and can be in the form of a lab-on-a-chip (page 11, lines 1-10), the reference does not specifically mention the detection of RNA or DNA.  However, in the absence of a showing of unexpected results, it would have been well within the purview to configure the device to detect RNA or DNA analytes as is conventional in the art using a lab-on-a-chip structure.

13.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) taken further in view of Wandel et al. (US 2014/0210624).
	The combination of the references of Bodlaender et al. and Macvittie et al. has been discussed above with respect to claim 1.
	While the reference of Bodlaender et al. discloses that the device can be packaged for shipment (page 8, lines 26-29) and that it can be activated by removing cover (29) (page 16, lines 6-8), claims 3-5 differ by reciting that the device is provided in a package with a vacuum sensor or pressure switch wherein the microprocessor is configured to render the device unusable if opened too long and/or to activate the device upon opening.

	In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to package the device of the modified primary reference in a package with a vacuum sensor for the known and expected result of providing an additional means recognized in the art for monitoring the integrity of the device during transport and/or storage and environmental factors which contribute to the degradation/contamination of the test reagents.  Integration of the microprocessor with the vacuum sensor would have been obvious to render the device unusable based on degradation factors and/or activate the device in a similar manner as when the cover (29) is removed.
	With respect to claim 4, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) taken further in view of Jones et al.(US 2015/0283531) and Iordanov et al.(US 205/0272830).
	The combination of the references of Bodlaender et al. and Macvittie et al. has been discussed above with respect to claim 1.
	Claims 15 and 16 differ by reciting that the test reagents and the test device include closed reagent pouches which are activated by spring loaded actuator devices that include meltable actuators.

	The reference of Iordanov et al. discloses a known actuator (26) that includes a cocked or preloaded spring (30); plunger (32); filament (34) and heater (36) for dispensing a reagent in a reservoir (22) (¶[0026]-[0028]).
	In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art dispense and/or control the flow of the sample and reagents within the test device using a closed pouch structure and actuator structure suggested by the references of Jones et al. and Iordanov et al. for the known and expected result of providing an art recognized means for controlling the flow of reagents and sample within an analytical test device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB